                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION

JACQUELYN BOUAZIZI,

              Plaintiff,


v.                                        Case No. 8:19-cv-657-T-33TGW


HILLSBOROUGH COUNTY, and
HILLSBOROUGH COUNTY CIVIL
SERVICE BOARD,

          Defendants.
______________________________/

                                    ORDER

       This matter comes before the Court upon consideration of

Defendant Hillsborough County’s Motion to Dismiss the Third

Amended   Complaint     (Doc.   #    36),     filed   on   May   15,   2019.

Plaintiff Jacquelyn Bouazizi responded on May 17, 2019 (Doc.

# 37), and the County replied on May 20, 2019. (Doc. # 39).

For the reasons that follow, the Motion is granted and the

claims against the County are dismissed with prejudice.

I.     Background

       On November 18, 2015, Bouazizi initiated this action in

state court. Bouazizi subsequently filed the Second Amended

Complaint, asserting claims under Section 1983, the Equal Pay

Act,    and    Title   VII   against        the   County   and   Defendant



                                      1
Hillsborough County Civil Service Board on February 20, 2019.

(Doc. # 1-1). Because the Second Amended Complaint raised

federal claims for the first time, the County then removed

the case to this Court on March 18, 2019. (Doc. # 1). After

the case was removed, the County and the Civil Service Board

moved to dismiss the Second Amended Complaint. (Doc. ## 4,

10). Bouazizi failed to respond to the motions to dismiss, so

the Court granted the motions as unopposed and closed the

case on April 11, 2019. (Doc. # 19).

       Subsequently, Bouazizi moved for reconsideration of the

Court’s dismissal order and asked for permission to file a

Third Amended Complaint to assert Section 1983 claims against

the County and the Civil Service Board. (Doc. # 22). The Court

granted the motion to the extent the Court “reopen[ed] the

case   and   permit[ted]   Bouazizi   to   file   a   third   amended

complaint solely asserting Section 1983 claims by May 10,

2019.” (Doc. # 32).

       Bouazizi then filed her Third Amended Complaint on May

9, 2019, asserting claims under both Section 1983 and the

Equal Pay Act against the County and the Civil Service Board.

(Doc. # 33). In the Third Amended Complaint, Bouazizi alleges

she began working for the Hillsborough County Board of County

Commissioners in 1990 and was “promoted from a Senior Customer


                                2
Service   Representative   to   the   position   of   Solid   Waste

Coordinator/Franchise Activity Coordinator in June 2004.”

(Id. at 2). Although Bouazizi remained a Franchise Activity

Coordinator until 2014, her pay grade did not increase. (Id.).

She first filed an EEOC complaint against the County in 2003

and “continued to file EEOC complaints against [the County

and Civil Service Board] until 2014.” (Id. at 3).

     She alleges the County “intentionally did not promote

nor give [her] pay increases because [she] was a Black older

Female with a disability and had filed complaints against the

[County] for discrimination.” (Id.). Bouazizi alleges the

County promoted a younger Black man, Damien Tramel, instead

of her despite the fact that she outperformed Tramel. (Id.).

She lists three other individuals who were promoted or paid

higher than her and alleges the failure to treat her the same

way as these individuals was based on race, gender, and age

discrimination. (Id. at 5). She alleges that male employees

were paid better than her for performing the same work. (Id.

at 12). Bouazizi also claims that the County discriminated

against her by wrongfully discontinuing the disability pay

she was receiving during a Family and Medical Leave Act leave

she took in August 2013. (Id. at 5-6).




                                3
      Bouazizi “ended employment with [the County] in 2014 and

was 62 years old when she resigned.” (Id. at 2). Although she

resigned    in    2014,        Bouazizi       claims    her   “permanent

psychological and physical injuries from the discrimination

by [the County and Civil Service Board] became apparent in

2015.” (Id. at 3).

      The County now moves to dismiss the Section 1983 and

Equal Pay Act claims against it because these claims are time-

barred. (Doc. # 36). Bouazizi has responded (Doc. # 37), and

the County has replied. (Doc. # 39). The Motion is ripe for

review.

II.   Legal Standard

      On a motion to dismiss pursuant to Rule 12(b)(6), this

Court accepts as true all the allegations in the complaint

and   construes   them    in    the   light    most    favorable   to   the

plaintiff. Jackson v. Bellsouth Telecomms., 372 F.3d 1250,

1262 (11th Cir. 2004). Further, the Court favors the plaintiff

with all reasonable inferences from the allegations in the

complaint. Stephens v. Dep’t of Health & Human Servs., 901

F.2d 1571, 1573 (11th Cir. 1990). But,

      [w]hile a complaint attacked by a Rule 12(b)(6)
      motion to dismiss does not need detailed factual
      allegations, a plaintiff’s obligation to provide
      the grounds of his entitlement to relief requires
      more than labels and conclusions, and a formulaic


                                      4
       recitation of the elements of a cause of action
       will not do. Factual allegations must be enough to
       raise a right to relief above the speculative
       level.

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)(internal

citations omitted). Courts are not “bound to accept as true

a legal conclusion couched as a factual allegation.” Papasan

v. Allain, 478 U.S. 265, 286 (1986). “The scope of review

must be limited to the four corners of the complaint” and

attached exhibits. St. George v. Pinellas County, 285 F.3d

1334, 1337 (11th Cir. 2002).

III. Analysis

       The County seeks dismissal of the Section 1983 claims

(Counts I and II) and the Equal Pay Act claim (Count V). The

Court will address them separately.

       A.   Section 1983 Claims

       Bouazizi   asserts   claims       for   violation   of   the   Equal

Protection Clause (Count I) and retaliation (Count II) under

42 U.S.C. § 1983. (Doc. # 33 at 3-8). A Section 1983 claim

accrues, and the statute of limitations begins to run, when

the plaintiff “know[s] or should know (1) that [she has]

suffered the injury that forms the basis of [her] complaint

and (2) who has inflicted the injury.” Chappell v. Rich, 340

F.3d   1279,   1283   (11th   Cir.       2003).   “Florida’s    four-year



                                     5
statute of limitations applies to such claims of deprivation

of rights under” Section 1983. Id.

     The County argues that “[i]n public employment cases,

claims   accrue   when   an    employment   decision   is   made   and

communicated to the plaintiff.” (Doc. # 36 at 2). And it

contends that Bouazizi “certainly ‘knew or had reason to know’

that whatever injury she had experienced occurred while she

was employed with the County.” (Id. at 3). Indeed, the County

points   out   that   every    allegation   of    discriminatory   or

retaliatory conduct in the Third Amended Complaint took place

while Bouazizi was still employed with the County. (Doc. # 39

at 2). Thus, the County reasons, Bouazizi knew or had reason

to know of her Section 1983 claims based on this alleged

discrimination and retaliation before she left her job in

2014. (Doc. # 36 at 3).

     The Court agrees. All the discriminatory and retaliatory

conduct Bouazizi describes occurred while she was employed by

the County and, as such, Bouazizi was aware of this conduct

before she left her employment. Indeed, the Third Amended

Complaint   acknowledges      that   Bouazizi   filed numerous EEOC

complaints against the County between 2003 and 2014, showing

that Bouazizi was aware of the alleged unlawful treatment in

2014 when she resigned. (Doc. # 33 at 3). Because Bouazizi’s


                                     6
employment ended in 2014, the statute of limitations ran four

years later — sometime in 2018. Bouazizi first asserted

Section 1983 claims on February 20, 2019 — after the 2018

deadline. Therefore, the Section 1983 claims are time-barred.

     Although Bouazizi agrees that a four-year statute of

limitations applies, she insists that her Section 1983 claims

are timely because she only “discovered that she suffered

physical, mental, and psychological injuries in the middle of

2015.” (Doc. # 37 at 2). She argues that “the statute of

limitations in [Section] 1983 actions do[es] not begin when

the employee is no longer employed” but rather “when the

injury is discovered.” (Id.).

     But neither of the two cases Bouazizi cites in her

response support her position. Bouazizi’s reliance on United

States v. Kubrick, 444 U.S. 111 (1979), is unavailing. That

case dealt with a Federal Tort Claims Act claim for medical

injuries the plaintiff claimed were negligently inflicted by

V.A. doctors. Id. at 113-14. Although that plaintiff was aware

of his injury — partial deafness — and its probable cause —

the medical treatment he had received at the V.A. — in 1969,

the plaintiff argued the statute of limitations was not

triggered until 1971 when a doctor indicated that the V.A.’s

medical treatment had been “improper.” Id. at 118-20. The


                                7
Supreme Court rejected this argument, explaining that it was

“unconvinced      that    for    statute      of   limitations   purposes   a

plaintiff’s ignorance of his legal rights and his ignorance

of   the   fact   of     his    injury   or    its   cause   should   receive

identical treatment.” Id. at 122.

      And, in Delaware State College v. Ricks, 449 U.S. 250

(1980), the Supreme Court held that the statute of limitations

began to run at the time of the alleged discriminatory

employment decision that was communicated to the plaintiff

employee, even though that alleged discrimination occurred

before the plaintiff’s termination. Id. at 258 (“[T]he only

alleged discrimination occurred – and the filing limitations

periods therefore commenced – at the time the tenure decision

was made and communicated to Ricks. That is so even though

one of the effects of the denial of tenure — the eventual

loss of a teaching position — did not occur until later.”).

Thus, the Supreme Court explained that “[t]he proper focus is

upon the time of the discriminatory acts, not upon the time

at which the consequences of the acts became most painful.”

Id. (quoting Abramson v. Univ. of Hawaii, 594 F.2d 202, 209

(9th Cir. 1979)).

      The holdings of these case do not support Bouazizi’s

argument that the statute of limitations should begin to run


                                         8
in 2015 — when the “permanent psychological and physical

injuries from the discrimination . . . became apparent” —

rather than in 2014, by which time all the discriminatory

acts of which Bouazizi was aware had occurred. The Third

Amended Complaint makes clear that Bouazizi was aware that

the County allegedly treated her worse than her co-workers

and that she had made numerous EEOC complaints during her

employment about this treatment. (Doc. # 33 at 2-3). As

Bouazizi undoubtedly knew or had reason to know about the

alleged unlawful treatment by the County in 2014, the Section

1983 claims are time-barred. Counts I and II are dismissed

with prejudice.

     B.   Equal Pay Act claim

     In Count V, Bouazizi asserts a claim under the Equal Pay

Act against the County, alleging the County paid Bouazizi

less than it paid white male and white female employees in

the same Franchise Activity Coordinator position. (Doc. # 33

at 12-13).

     The Equal Pay Act makes it unlawful for an employer to

“discriminate . . . between employees on the basis of sex by

paying wages to employees . . . at a rate less than the rate

at which he pays wages to employees of the opposite sex . .

. for equal work on jobs the performance of which requires


                                9
equal   skill,     effort,        and    responsibility,         and     which   are

performed under similar working conditions.” 29 U.S.C. §

206(d)(1). The statute of limitations for Equal Pay Act claims

is set out in 29 U.S.C. § 255(a). Glenn v. Gen. Motors Corp.,

841 F.2d 1567, 1572 (11th Cir. 1988). Section 255(a) sets a

general two-year statute of limitations but extends that to

three years for willful violations of the Equal Pay Act. See

29 U.S.C. § 255(a)(stating that an action “may be commenced

within two years after the cause of action accrued, and every

such action shall be forever barred unless commenced within

two years after the cause of action accrued, except that a

cause of action arising out of a willful violation may be

commenced    within       three    years       after     the    cause    of   action

accrued”).

      As a preliminary matter, the Court notes that Bouazizi

did not have the Court’s permission to assert an Equal Pay

Act claim in her Third Amended Complaint. Rather, in its Order

reopening the case, the Court “permit[ted] Bouazizi to file

a   third   amended       complaint       solely       asserting      Section    1983

claims.”     (Doc.    #    32)(emphasis          added).       Thus,    Bouazizi’s

attempt to assert an Equal Pay Act claim in her Third Amended

Complaint    was     improper.          The    Court    would    be     within   its

authority to dismiss or strike this claim for failure to


                                          10
comply with the Court’s Order. See Gregory v. City of Tarpon

Springs, No. 8:16-cv-237-T-33AEP, 2016 WL 7157554, at *5

(M.D. Fla. Dec. 8, 2016)(dismissing second amended complaint

that added a new defendant even though the Court’s order

dismissing   the   original   complaint   had   only   granted   the

plaintiff leave to amend the existing claims against the

existing defendants).

     Regardless, the County argues this claim is time-barred

under either the two- or three-year statute of limitations

for the Equal Pay Act. (Doc. # 36 at 3-4). The Court agrees.

Bouazizi’s employment with the County ended in 2014 — by which

time Bouazizi knew or should have         known of the alleged

violation of the Equal Pay Act. But she first asserted her

Equal Pay Act claim on February 20, 2019. (Doc. # 1-1).

Therefore, even if the County’s alleged violation of the Equal

Pay Act was willful, Bouazizi’s claim is time-barred because

it was filed over three years after the claim accrued.

     Notably, Bouazizi’s response to the Motion does not

address the Equal Pay Act claim at all. Therefore, it appears

Bouazizi agrees that this claim is time-barred and should be

dismissed. Count V is dismissed with prejudice.

     Accordingly, it is now

     ORDERED, ADJUDGED, and DECREED:


                                11
(1)   Defendant Hillsborough County’s Motion to Dismiss the

      Third Amended Complaint (Doc. # 36) is GRANTED.

(2)   Counts I, II, and V are DISMISSED with prejudice.

(3)   The Clerk is directed to terminate the County as a party

      to this action.

      DONE and ORDERED in Chambers in Tampa, Florida, this

24th day of May, 2019.




                              12
